DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims                                                                                                                            
Claims 1-3 and 5-21 are rejected.
Claims 4 is objected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘behind-the-unit’ according claims 2 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites in line 2, the limitation: “a vent connecting a medial side of the hearing device to a lateral side the hearing device. There appears to be an inadvertent omission of the preposition “of” in-between the two underlined words in the limitation. For the purpose of this examination the examiner has inserted the missing preposition “of” in the claim. 
Appropriate correction is required.

Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 8-11, 14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US PUB 20150092971, hereinafter Kim) in view of Higgins (US PUB 20120087528, hereinafter Higgins).
Regarding claim 1, Kim discloses a hearing device (e.g. ear wearable device 100), (see at least the abstract) comprising: a housing that comprises a vent (e.g. a vent hole 120) connecting a medial side of the hearing device to a lateral side of the hearing device (see figure 1); a touch sensor (e.g. a user input touch), wherein the touch sensor is configured to sense handling of the hearing device, and an active valve (e.g. an air pressure valve 110) configured to open and close the vent based on an output of the touch sensor (e.g. a touch sensor can be provided on the housing of the hearing device to sense the operation of the hearing aid device and to enable it to control the air pressure valve 110 by itself), (see Kim, [0024]-[0029], [0034]-[0036], [0043] and [0113], figures 1-2).
Kim does not explicitly disclose a removal handle attached to the housing of the hearing device, and that the touch sensor is carried by the removal handle.
However, Higgins in the same field of endeavor teaches a hearing device (see at least the abstract and figure 1), comprising a removal handle (e.g. a removal handle 92), (see figure 12), and wherein a touch sensor (a tactile or touch locator) is carried by the removal handle (e.g. a tactile or touch sensor is formed on the handle 92), (see Higgins, [0060], and figure 12). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a removal handle carrying the touch sensor as taught by Higgins on the teachings of Kim in order to facilitate the placement and removal the hearing device in and out of the ear canal, and to also enable easy accessibility of the user to the touch sensor, and thereby further improving operational efficiency of the hearing device.

Regarding claim 5, Kim as modified by Higgins discloses the device of claim 1, further comprising: at least one movement detection sensor (e.g. a motion sensor), wherein the active valve (valve 110) is configured to open and close the vent (vent hole 120) at least in part based on an output of the at least one movement detection sensor (see Kim, [0036] and [0043], figure 2). 

Regarding claim 8, Kim as modified by Higgins discloses the device of claim 1, further comprising: at least one pressure sensor (e.g. pressure sensor 107) configured to sense a pressure difference between a pressure in ear canal (PEC) of a user and an ambient pressure (PAMB), wherein the active valve (active valve 110) is configured to open and close the vent at least in part based on an output of the at least one pressure sensor (see Kim, [0027]-[0029], and figures 1-2).

Regarding claim 9, Kim as modified by Higgins discloses the device of claim 8, wherein the at least one pressure sensor is a differential pressure sensor (see Kim, [0027]-[0028] and figure 1).
Regarding claim 10, Kim as modified by Higgins discloses the device of claim 8,but fails to explicitly disclose wherein the at least one pressure sensor comprises a first sensor configured to sense the PEC and a second sensor configured to sense the PAMB.
However, it would have been obvious to designate two sensors with one sensing the PEC, and the second sensing the PAMB if so desired, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV B).

Regarding claim 11, Kim discloses a method for equalizing air pressure in ear canal (e.g. using an ear wearable device 100), (see at least the abstract and [0010]) comprising: touching a touch sensor by a user, wherein the touch sensor is configured to sense handling of a hearing device (e.g. a touch sensor can be provided on the housing of the hearing device to sense the operation of the hearing aid device and to enable it to control the air pressure valve 110 by itself), (see [0043]), and in response to touching the touch sensor, setting an active valve (e.g. an air pressure valve 110) of the hearing device to a first position to open a vent (e.g. a vent hole 120) through the hearing device or to a second position to close the vent through the hearing device (e.g. the vent hole 120 is placed in either an open or a closed position by the operation of the active valve 110), (see Kim, [0024]-[0029], and [0034]-[0036], also figures 1 and 2).
Kim does not explicitly disclose: wherein the touch sensor is carried by a removal handle that is attached to a housing of the hearing device. 
However, Higgins in the same field of endeavor teaches a hearing device (see at least the abstract and figure 1), comprising a removal handle (e.g. a removal handle 92), (see figure 12), and wherein a touch sensor (a tactile or touch locator) is carried by the removal handle (e.g. a tactile or touch sensor is formed on the handle 92), (see Higgins, [0060], and figure 12). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a removal handle carrying the touch sensor as taught by Higgins on the teachings of Kim in order to facilitate the placement and removal the hearing device in and out of the ear canal, and to also enable easy accessibility of the user to the touch sensor, and thereby further improving operational efficiency of the hearing device. 

Regarding claim 14, Kim as modified by Higgins discloses the method of claim 11, further comprising: sensing a movement of a hearing device within the ear canal by a movement detection sensor (e.g. a motion sensor), and based at least in part on sensing the movement, setting an active valve (valve 110) of the hearing device to the first position to open a vent (vent hole 120) through the hearing device or to the second position to close the vent through the hearing device (see Kim, [0036] and [0043], figure 2). 

Regarding claim 17, Kim as modified by Higgins discloses the method of claim 11, further comprising: detecting a pressure difference between a pressure in ear canal (PEC) and an ambient pressure (PAMB) by a pressure sensor (e.g. pressure sensor 107) of the hearing device; and based at least in part on sensing the pressure difference, setting the active valve (active valve 110) to the first position or to the second position (see Kim, [0027]-[0029], and figures 1-2).

Regarding claim 18, Kim as modified by Higgins discloses the method of claim 17, wherein the pressure sensor is a differential pressure sensor configured to sense the pressure difference between the (PEC) and the (PAMB).
Regarding claims 19 and 20, Kim as modified by Higgins discloses the method of claim 17, but fails to explicitly disclose wherein the pressure sensor comprises a first pressure sensor configured to sense a first environmental condition corresponding to the PEC and a second pressure sensor configured to sense a second environmental condition corresponding to the PAMB the method further comprising: determining a difference between the first environmental condition and the second environmental condition. 
However, it would have been obvious to designate two sensors with one sensing the PEC, and the second sensing the PAMB if so desired, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV B).

Regarding claim 21, Kim as modified by Higgins discloses the method of claim 11, wherein the hearing device is selected from a group consisting of a completely-in-ear-canal (CIC) hearing device, a receiver-in-canal (RIC) hearing device, a behind-the-ear (BTE) hearing device, and an in-the-ear (ITE) hearing device, an audio reproduction device, a hearable, an earphone, and a hearing assistive device (see Kim, [0026] and figure 1).

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Higgins as applied to claims 1 and 11 above, and further in view of Feeley et al (US PUB 20040010181, hereinafter Feeley). 
Regarding claim 2, Kim as modified by Higgins discloses the device of claim 1, but fails to explicitly disclose wherein the removal handle connects an in-the-ear piece with a behind-the-ear piece of the hearing device.
However, Feeley in the same field of endeavor teaches that it is well known in the art to employ a removal handle (e.g. a removal handle 20) to connect an in-the-ear piece (e.g. in-ear unit 10) with a behind-the-ear piece (e.g. a BTE 30) of a hearing device as demonstrated in [0075] and [0079], also figure 1. Therefore, it would have been obvious to incorporate a removal handle that can be used to connect an in-ear-unit to a BTE unit as taught by Feeley in the teachings of Kim in view of Higgins so as to minimize the number parts needed to accomplish an in-the-ear/BTE combination hearing device, and thereby further reducing manufacturing cost.   

Regarding claim 12, Kim as modified by Higgins discloses the method of claim 11, but fails to explicitly disclose wherein the removal handle connects an in-the-ear piece with a behind-the-ear piece of the hearing device.
However, Feeley in the same field of endeavor teaches that it is well known in the art to employ a removal handle (e.g. a removal handle 20) to connect an in-the-ear piece (e.g. in-ear unit 10) with a behind-the-ear piece (e.g. a BTE 30) of a hearing device as demonstrated in [0075] and [0079], also figure 1. Therefore, it would have been obvious to incorporate a removal handle that can be used to connect an in-ear-unit to a BTE unit as taught by Feeley in the teachings of Kim in view of Higgins so as to minimize the number parts needed to accomplish an in-the-ear/BTE combination hearing device, and thereby further reducing manufacturing cost.   

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Higgins as applied to claims 1 and 11 above, and further in view of Lafort et al (US PUB 20190246219, hereinafter Lafort).
Regarding claim 3, Kim as modified by Higgins discloses the device of claim 1, but fails to explicitly disclose further comprising: a timer configured to maintain the active valve in its open state for a predetermined duration of time.
However, Lafort in the same field of endeavor teaches a hearing device (e.g. in-ear piece 102), (see figures 1 and 5), comprising: a timer (e.g. a timer unit 502) configured to maintain an active valve in its open state (e.g. by toggling) for a predetermined duration (e.g. valve operation duration), (see Lafort, [0122] and figure 5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention in order to enable automatic control of the duration of operation of the valve at a particular state without requiring any intervention from the user, and thereby further enhancing the overall efficiency of the hearing device.

Regarding claim 13, Kim as modified by Higgins discloses the method of claim 11, but fails to explicitly disclose further comprising: keeping the active valve of the hearing device open for a predetermined duration of time.
However, Lafort in the same field of endeavor teaches a method (see at least the abstract) comprising: activating a timer (e.g. a timer unit 502) of a hearing device (e.g. in-ear piece 102), (see figures 1 and 5); and in response to the activating the timer, maintaining an active valve in its open state (e.g. by toggling) for a predetermined duration (e.g. valve operation duration), (see Lafort, [0122] and figure 5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention in order to enable automatic control of the duration of operation of the valve at a particular state without requiring any intervention from the user, and thereby further enhancing the overall efficiency of the method.

Claim(s) 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Higgins as applied to claims 1 and 11 above, and further in view of Aase et al (US PUB 20190246194, hereinafter, Aase).
Regarding claim 6, Kim as modified by Higgins discloses the device of claim 1, but fails to explicitly disclose wherein the movement detection sensor is an accelerometer. 
However, Aase in the same field of endeavor teaches that it is well known in the art to provide a movement detection sensor comprising an accelerometer for sensing the movement of a hearing device within the ear canal as demonstrate in [0038] and figure 3. Thus, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an accelerometer as taught by Aase in the teachings of Kim in view of Higgins in order to obtain more accurate results, and thereby further improving the overall efficiency of the hearing device.

Regarding claim 15, Kim as modified by Higgins discloses the method of claim 14, but fails to explicitly disclose wherein the movement detection sensor is an accelerometer. 
However, Aase in the same field of endeavor teaches that it is well known in the art to provide a movement detection sensor comprising an accelerometer for sensing the movement of a hearing device within the ear canal as demonstrate in [0038] and figure 3. Thus, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an accelerometer as taught by Aase in the teachings of Kim in view of Higgins in order to obtain more accurate results, and thereby further improving the overall efficiency of the hearing device.

Regarding claim 16, Kim as modified by Aase discloses the method of claim 14, wherein the movement detection sensor is a gyroscope (see Aase, [0049]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Higgins as applied to claim 1 above, and further in view of Feyh et al (US PUB 20140175525, hereinafter Feyh).
Regarding claim 7, Kim as modified by Higgins and Aase discloses the device of claim 6, but further fails to explicitly disclose wherein the accelerometer is a micro-electromechanical (MEMS) accelerometer and the gyroscope is a MEMS gyroscope.
However, Feyh in the same field of endeavor teaches that it is well known in the art to provide a micro-electromechanical (MEMS) accelerometer and a MEMS gyroscope for use in a hearing device as demonstrated in ([0003], [0063], [0069] and [0072], also figure 16). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a micro-electromechanical (MEMS) accelerometer and a MEMS gyroscope as taught by Feyh in the teachings of Kim in views of Higgins and Aase so as to benefit from the intrinsic advantages of MEMS sensors including excellent sensitivity and low latency, and thereby further improving the overall efficiency of the device.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.